Citation Nr: 1426425	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-26 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected myofascial pain syndrome, right upper back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel
INTRODUCTION

The Veteran had active military service from January 1989 to March 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the VA Regional Office (RO) in Fargo, North Dakota.

The Veteran testified before the Board at a September 2012 hearing via videoconference.  A transcript of the hearing is of record.


FINDING OF FACT

The competent evidence of record indicates the Veteran suffers from headaches that are proximately due to her service-connected myofascial pain syndrome, right upper back.


CONCLUSION OF LAW

Headaches are proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Veteran contends that she suffers from headaches that are proximately due to, or in the alternative, aggravated beyond normal progression by her service-connected myofascial pain syndrome, right upper back.  Initially, the Board observes that the record supports service-connection for headaches as secondary to myofascial pain syndrome.  As such, the Board will not discuss direct service connection in the instant case.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439   (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

The Veteran was provided a VA examination in November 2009 to determine whether the Veteran's headaches were secondary to her myofascial pain syndrome.  The VA examiner stated "... whether or not her current headaches are specifically related to her myofascial pain syndrome of the right upper back cannot be resolved without resorting to mere speculation."  While discussing why resorting to mere speculation would be required the VA examiner mentioned that, among other things, the Veteran is on many medications that have a side effect of headaches.  

In light of this, an addendum opinion was requested on whether Veteran's headaches were associated with medications used in treatment of the Veteran's service-connected conditions.  The same VA examiner noted the Veteran's headaches are less likely than not proximately due to or the result of the Veteran's service connected conditions.  The VA examiner's rational was "[t]he veteran reportedly had headaches even before starting her current medications for back and neck pain.  There is no evidence to support a direct link between her starting the current pain medications and the development of headaches there after."  Additionally, as part of the addendum, the VA examiner indicated the previous opinion that determining whether or not the Veteran's headaches are related to her service-connected conditions would require mere speculation remained unchanged.  July 2012 VA Addendum Opinion.  

Significantly, the Veteran has submitted a December 2011 treatment note from a neurologist K.A.R., M.D. that notes the Veteran "... presents with a history of headaches, which appear to be primarily muscle contraction headaches, and I agree that these are likely related to the chronic muscle spasm/pain in the cervical spine region."  Chronic muscle spasm/pain in the cervical spine region indicates the Veteran's service-connected myofascial pain syndrome, right upper back.  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of the December 2011 neurologist's opinion noting the Veteran's headaches are likely related to Veteran's service connected myofascial pain syndrome, and resolving all doubt in favor of the appellant, the Board concludes that service connection is warranted for headaches that are proximately due to service-


connected myofascial pain syndrome, right upper back.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 439.


ORDER

Service connection for chronic headaches is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


